Citation Nr: 1827710	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-26 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a brain aneurysm with cerebrovascular attack (CVA).

2. Entitlement to service connection for a skin disorder of the back and bilateral upper extremities, to include eczema and dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1959 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In November 2016, the Veteran testified at a Board videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2017, the Board remanded the current issues for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has a confirmed history of cerebral aneurysm.  See August 2017 reports of VA central nervous system and neurological examinations. 

2.  The Veteran's cerebral aneurysm had its clinical onset many years after his separation from service, and is unrelated to any incident therein, including reports of headaches experienced in service.

3.  The Veteran has current diagnoses of actinic keratosis and seborrheic keratosis, located on his back and bilateral upper extremities.  See August 2017 report of VA skin diseases examinations.   

4.   The Veteran's current actinic keratosis and seborrheic keratosis had their clinical onset many years after his separation from service and are unrelated to any incident therein, including in-service exposure to sprayed chemicals and skin lesions treated in service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a brain aneurysm have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The requirements for establishing service connection for a skin condition have not been met.  38 U.S.C. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that persistent in-service headaches were the undiagnosed early manifestation of his eventual brain aneurysm.  Alternatively, he asserts that his physically demanding service duties caused him to experience a brain aneurysm many years after his separation from service.  Also, the Veteran contends that his current skin condition is due to a contamination incident that occurred in the summer of 1960 at Fort Washington.  His claims will be evaluated in turn.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Additionally, arthritis is classified as a "chronic disease" under 38 C.F.R.  § 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir.  2013).

In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

I.  Brain Aneurysm 

As was noted in the foregoing findings of fact, the medical evidence establishes that the Veteran has a confirmed history of a brain aneurysm.  The Board finds that the preponderance of the evidence relevant to the question of whether the aneurysm was incurred in or is otherwise related to service weighs against his claim.  Accordingly, service connection for a brain aneurysm may not be granted.

The Board turns to the evidence addressing whether the Veteran's brain aneurysm is at least as likely as not the result of any incident in service.  

Review of post-service treatment records reveals cerebrovascular attacks in November 1997 and May 1998.  April 2006 Kaiser-Permanente treatment records documented a diagnosis of cerebrovascular disease.   

In August 2017, the Veteran was afforded a VA central nervous system and neurological examination.  The VA examiner noted the Veteran's reports of persistent headaches during service and continuing after service.  Further, the VA examiner acknowledged the Veteran's contention that in-service noise exposure and his strenuous military service duties caused a brain aneurysm.  However, the VA examiner opined that his reported headaches were likely not an initial manifestation of either cerebrovascular disease or the aneurysm  and were not likely otherwise related to his development of an aneurysm or cerebrovascular disease.  The examiner explained that the headaches were not a likely cause of his aneurysm because his headaches persisted even after he underwent a surgical aneurysm clipping in February 1998.  Instead, the examiner stated that it was more likely that the Veteran's aneurysm was related to other risk factors, including age, smoking, and hypertension.  Further, the examiner recorded the Veteran's reports of smoking in-service and continually smoking two to three cigarettes per week.  In addition, December 1997 Kaiser Permanente treatment records noted the Veteran as "hypertensive about eight years ago and has a short period of antihypertensive therapy."  Lastly, the examiner found that peer-reviewed medical literature did not support a relationship between the types of duties for which the Veteran was responsible in service and the subsequent development of a brain aneurysm.  evidence in the literature is absent of a causation between loud noise or military service and a brain aneurysm. 

The Board has considered the Veteran's assertions that his aneurysm is related to active duty service, to include exposure to loud noise and strenuous in-service activity.  Although the Board does not question the sincerity of the Veteran's belief, his opinion on that matter is not probative evidence.  Although the Veteran is competent to report his in-service symptoms, he has not shown that he has specialized training sufficient to render etiological opinions.  Thus, the Veteran's opinions as to the underlying causes of his in-service symptoms and the etiology of his brain aneurysm both of which require medical expertise and testing to determine, are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board finds the August 2017 VA examination report to be highly probative evidence.  The report provided a thorough review of the Veteran's medical treatment records, addressed the Veteran's reports, and provided competent evidence.  In short, the preponderance of the probative evidence does not support a finding that the Veteran's brain aneurysm is related to service.  As such the claim for service connection must be denied.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  Skin Condition

As noted in the foregoing findings of fact, the medical evidence establishes that the Veteran has been diagnosed with actinic keratosis and seborrheic keratosis, located on back and bilateral upper extremities.  The Board finds that the evidence relevant to the question of whether his conditions are at least as likely as not due to his military service is against the claim.  Accordingly, service connection for a skin condition may not be granted.

The Veteran contends that his current skin condition is related to a contamination incident that occurred in the summer of 1960 at Fort Washington.  During the November 2016 videoconference hearing, the Veteran testified that during the summer of 1960 at Fort Washington he was eating outside with another service member while the area "was being spayed."  As a result of this incident, he stated that he developed blisters on his lips and a skin condition on his arms, back, and head while in-service.  Service treatment records show diagnoses of herpes and impetigo.

The Veteran underwent a VA skin examination in August 2010.  The examiner was unable to provide a nexus opinion without resorting to speculation, however,  because the Veteran's reported skin condition was not present at the time of examination.  

In April 2014, a VA examiner issued a second opinion addressing whether the Veteran's recent diagnosis of keratoacanthoma was related to the claimed in-service skin condition.  The examiner opined that "[a] bacterial infection in 1960 does not cause a keratoacanthoma 60 years later."  The examiner also stated that lesions for impetigo are not easily confused with keratoacanthoma.  As lesions were not present at the July 2010 examination, the examiner opined that the Veteran's keratoacanthoma was not related to his in-service impetigo. 

Following the April 2017 board remand, the Veteran was afforded another VA examination, at which the VA examiner principally addressed the Veteran's current diagnoses of actinic keratosis and seborrheic keratosis.  Despite the in-service treatment for various skin conditions, the examiner found that it was unlikely that the Veteran's current condition had its onset in service or was otherwise related to service.  In support of this conclusion, the examiner explained that actinic keratoses are likely related to sun exposure.  In fact, during the examination, the lesions were predominately found on sun exposed areas of the Veteran, such as the dorsum of his forearms.  Further, he noted that actinic keratosis is very common, particularly in persons of fair skin tone, like the Veteran.  

The August 2017 VA examiner also addressed whether the skin rash for which the Veteran was treated in service was related to his current keratosis conditions.  In determining that offering an opinion as to such a relationship would require speculation, the examiner explained that the current skin condition was very different from the lesions the Veteran described experiencing in service, which was consistent with a herpes infection.  To the extent that the examiner indicated that providing an etiological opinion would be speculative, the Board notes that there is no bar to a medical professional issuing an inconclusive opinion after obtaining and considering all relevant and available information.  See Jones v. Shinseki, 23 Vet. App. 382, 390   (2010) ("[V]alid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition.").  The examiner acknowledged that post-service treatment records also documented a diagnosis of dermatitis, see e.g. May 2009 Kaiser Permanente treatment records, but explained that dermatitis also was not likely related to service, as the Veteran's in-service symptoms of fluid filled blisters, itching, and burning were not consistent with dermatitis.  The examiner's rationale and cited medical evidence weighs against a finding of nexus. 

The Board acknowledges that the Veteran is competent to report symptoms of blisters and lesions as a layperson.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the etiology and diagnosis of various skin disorders are complex matters about which laypersons are not capable of providing competent opinions.  Here, there is no evidence that Veteran has the medical knowledge and training similar to that of a medical professional.  As such, he is not competent to provide an opinion as to the etiology of his current skin condition.  See e.g., Jandreau, 492 F.3d at 1377.  Thus, the Veteran's opinions as to the underlying causes of his in-service symptoms and the etiology of his current skin condition, both of which require medical expertise and testing to determine, are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board finds that the August 2017 VA examination report to be highly probative due to the examiner's thoroughness, clear explanation, supporting rationale, and citations to secondary sources.  See Jones v. Shinseki, 23 Vet. App. at 390; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion is dependent upon whether the opining clinician was fully informed of the pertinent factual premises, i.e., history, of the case).  

In the regards to the underlying events of his skin condition claim, the Veteran reports that in the summer of 1960 he was exposed to chemicals at Fort Washington.  Following the April 2017 remand, the Armed Forces Pest Management Board (AFPMB) verified that "[c]ommercial herbicides registered in accordance with the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §136 et seq were available through the federal stock system for use on military installations during 1960."  See April 2017 Memorandum.  But, the AFPMB noted that commercial herbicides would have been subject to the safe handling and application requirement set by federal statutes.  In this case, despite the fact that  commercial herbicides were used during on military installations in 1960, there is no evidence that the commercial herbicide application procedures were not followed at Fort Washington.  Further, "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Moreover, the Veteran is competent to identify chemical substances applied at Fort Washington.  See Layno, 6 Vet.  App. at 470.  Thus, although the Veteran is competent to report that he was sprayed with chemicals in service, he is not competent to identify the precise substance with which he was sprayed in service.  Moreover, even assuming that he was sprayed, there is no competent evidence which supports an etiological relationship between the in-service spraying and his current skin conditions.  

In short, none of the competent medical evidence supports the Veteran's claim of entitlement to service connection for a skin condition.  Because there is no evidence that the Veteran's skin condition is a residual or a symptom of the reported chemical exposure, the Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. § 3.303(a).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a brain aneurysm with CVA is denied. 

Service connection for a skin condition is denied. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


